DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on April 1, 2021.
Claims 27, 29-30, and 32 have been amended. 
Claims 2-3, 10, 24, 26-27, and 29-37 are still pending. 
Response to Arguments
Applicant’s arguments, see Pg. 12, filed April 1, 2021, with respect to Claim 27 have been fully considered and are persuasive.  The 112(b) rejection of the claim has been withdrawn. Applicant has corrected the lack of antecedence in the claim. 
Applicant’s arguments, see Pg. 12, filed April 1, 2021, with respect to Claim 30 have been fully considered and are persuasive.  The objections of the claim has been withdrawn. Applicant has corrected the minor informalities. 
Applicant's arguments filed April 1, 2021 have been fully considered but they are not persuasive. Regarding the drawing objections, Applicant has amended the figures to show how the ellipse is rotated but the drawings fail to show the evacuation systems as noted in the previous Office action. 
Regarding the claim objections of claim 32, the amendments has introduced new minor informalities.
Regarding the 112(b) rejection of claim 29, the amendment fails to respond or correct the part of 112(b) issues noted in the previous Office action. The 112(b) rejection of claim 29 still stands. The claim recites limitations that contradict subject matter recited in claim 30. Claim 29 recites that the X-ray spot extends along a line parallel to the Y-axis. However, claim 30 recites that the X-ray spot extends along a line parallel to the X-axis. The claim fails to particularly point out how the spot can extend along a line parallel to both X axis and Y axis.
Regarding the 112(b) rejection of claim 30, the amendments to the claim raises new indefinite issues. 
Regarding the 112(b) rejection of claim 32, the amendment fails to response or correct all 112(b) issues noted in the previous Office Action. The claim still recites two different electron irradiation beam, crystal assembly and sample positions. The claim recites the limitations “an electron-beam-irradiation position on a target, center of the monochromater crystal assembly and the sample is arranged on a Rowland circle to minimize focusing aberration to the sample”, “the monochromater crystal assembly in a X-Y plane”, “electron-beam-irradiation position on said target and the a center of the sample are located on each of two focuses of an ellipse coming in contact with said Rowland circle in the a center of the monochromater crystal assembly”. The claim fails to particularly point out the exact arrangement of the sample, irradiation position and the monochromater assembly. The amendment has failed to respond to the 112(b) rejection of omission of essential elements (how the ellipse is rotated) as noted in the previous Office action. 
Regarding the 103 rejection of claims 30 and 32, Applicant argues Kobayashi and Yamazui fail to disclose the X-ray source and the vacuum of the analysis are separated from each other. However, as currently written, the limitation “so that a vacuum of the X-ray source and a . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vacuum evacuation systems must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 32 is objected to because of the following informalities:  
Regarding claim 32, “comprising,” should be changed to “comprising:” in order to correct a grammatical error, and “assembly is” in line 19 should be changed to “assembly are” in order to correct a grammatical error.  
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vacuum vessel for installing the X-ray source, so that a vacuum of X-ray source and a vacuum of the analysis chamber are independent and separated from each other” in claims 30 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10, 24, 26-27, and 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 24, the claim recites the limitation "the light source" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim limitation as “the X-ray source”.
Regarding claim 29, the claim recites “the spot of said X-rays on the sample elongatedly extends along a line substantially parallel to the Y axis” which renders the claim indefinite. The claim recites limitations that contradict limitations that recited in claim 30. Claim 30 recites that the X-ray spot extends along  the X-axis. The claim fails to claim how the X-ray spot extends along a line parallel to both the X-axis and the Y-axis. 
Regarding claim 30, the claim recites the limitation “so that a vacuum of X-ray source and a vacuum of the analysis chamber are independent and separated from each other” which renders the claim indefinite. The limitation is recited passively. The claim fails to particularly point out whether or not the apparatus further comprising a vacuum of the X-ray source and a vacuum of the analysis chamber. The claim fails distinctly claim how the two vacuums are independent and separated from each other. The Examiner has interpreted the limitation “a vacuum vessel for installing the X-ray source”.  
The claim recites “wherein an aperture of a slit provided at an entrance of said analyzer” renders the claim indefinite. The elements of “a slit” and “an entrance of said analyzer” are recited passively. The claim fails to point out whether or not the apparatus further comprising a slit and an entrance of said analyzer. Claims 2-3, 8, 10, 27 and 31 are rejected by virtue of their dependency.
Regarding claim 32, the claim recites the limitations “an electron-beam-irradiation position on a target, center of the monochromater crystal assembly and the sample is arranged on a Rowland circle to minimize focusing aberration to the sample”, “the monochromater crystal assembly in a X-Y plane”, “electron-beam-irradiation position on said target and the a center of the sample are located on each of two focuses of an ellipse coming in contact with said Rowland circle in the a center of the monochromater crystal assembly”. As currently written, the claim states that the electron beam irradiation position, monochromater assembly and sample are located on the Rowland circle, and states that the irradiation position, monochromater assembly and sample are away from the Rowland circle. The claim fails to particularly point out the exact arrangement of the sample, irradiation position and the monochromater assembly. The Examiner has interpreted the claim limitation as “an electron-beam-irradiation position on a target, center 
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the ellipse is rotated.  The claim fails to distinctly claim the subject matter directed to a specific structure that can rotate the ellipse to acquire the torodial surface. 
The claim recites the limitation “so that a vacuum of X-ray source and a vacuum of the analysis chamber are independent and separated from each other” which renders the claim indefinite. The limitation is recited passively. The claim fails to particularly point out whether or not the apparatus further comprising a vacuum of the X-ray source and a vacuum of the analysis chamber. The claim fails distinctly claim how the two vacuums are independent and separated from each other. The Examiner has interpreted the limitation “a vacuum vessel for installing the X-ray source”.  
The claim recites “wherein an aperture of a slit provided at an entrance of said analyzer” renders the claim indefinite. The elements of “a slit” and “an entrance of said analyzer” are recited passively. The claim fails to point out whether or not the apparatus further comprising a slit and an entrance of said analyzer. Claims 33-37 are rejected by virtue of their dependency.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the limitation “an aperture of a slit provided at an entrance of said analyzer is arranged in parallel to the X-axis”. However, the specification fails to disclose this arrangement. The specification discloses that the aperture is parallel to the Y axis in [0033]. The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor, at the time of filing, had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, 10, 24, 26, and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (“Development of a laboratory system hard X-ray photoelectron spectroscopy and its application”) in view of Yamazui (U.S. 2013/0016813). 
Regarding claim 30, as best understood: 

an X-ray source (Fig. 1, #1);
an analyzer (Fig. 1, #3);
 a sample manipulator (Pg. 211, Col. 2, Paragraph 7, five axis goniometer); and 
an analysis chamber (Pg. 211, Col. 2, Paragraph 7, analysis chamber); 
 in a three dimensional space defined by a XYZ coordinate axis system (Pg. 211, Col. 2, Paragraph 7, XYZ coordinate system), a plate-like sample (Fig. 2b, sample) is arranged to be rotatable around the Z axis (Pg. 215, Col. 1, Line 8-10, sample is rotated about an axis normal to sample surface) by said sample manipulator (Pg. 211, Col. 2, Paragraph 7, five axis goniometer);
said X-ray source (Fig. 1, #1) comprises;
 an electron gun (Fig. 2b, E-gun) that accelerates and further focuses electrons, 
a target (Fig. 2b, anode) that is irradiated with the electrons accelerated and focused by said focusing electron gun (Fig. 2b, E-gun) to generate an X-ray, 
a monochromater crystal assembly (Fig. 2b, Crystal), wherein the monochromater crystal assembly meets a Bragg condition of X-ray diffraction in an X-Y plane to diffract/reflect (Pg. 211, Paragraph 1, lines 1-10, X-ray is reflected by the crystal) and monochromatize the X-rays generated in said target (Pg. 211, Paragraph 1, lines 1-10, X-ray is monochromatized by the crystal) and extract characteristic X-rays only (Pg. 217, Fig. 9, Characteristic X-rays), and wherein, an electron-beam-irradiation position (Fig. 2b, beam hitting crystal) on a target, center of a monochromater crystal (Fig. 2b, center of the crystal on Rowland circle), and the sample (Fig. 2b, sample on Rowland circle) are arranged on the Rowland circle (Fig. 2b, Rowland circle) to minimize focusing aberration to the sample;

 a vacuum vessel (Fig. 1 and Fig. 2a, X-ray source in container) for installing the X-ray source (Fig. 1 and Fig. 2a, X-ray source in container),
 wherein the monochromater crystal assembly (Fig. 2b, crystal) used for monochromatization with diffraction and reflection of said X-ray source is located on the Rowland circle (Fig. 2b, Rowland circle) together with said target (Fig. 2b, anode) and said sample (Fig. 2b, sample) to meet a condition that the dispersed X-ray beam concentrates on a surface of the sample (Fig. 2b, x-ray is concentrated towards the sample) with a minimum aberration,
 wherein said Rowland circle (Fig. 2b, Rowland circle) is located to be orthogonal to the surface of the sample (Fig.2b, Rowland circle is orthogonal to the sample), 
wherein an axis of said analyzer is to be within an angle range of 90±15 degree (pg. 221, Col. 2, paragraph 5, angle range of the analyzer) to an incident direction of the X-rays, 
wherein the sample (Fig. 2b, sample) is located such that said X-rays diffracted and reflected by a reflection surface (Fig. 2b, X-ray is reflected by the crystal surface) of the monochromater crystal assembly (Fig. 2b, crystal) focus on the surface of said sample (Fig. 2b, , X-rays are directed to the sample) and are obliquely incident on the surface of said sample (Fig. 2b, X-rays are incident on the surface of the sample), so that a spot of said X-rays elongatedly extends along the X axis (Fig. 2b, X-ray spot is parallel), and 

However, Kobayashi fails to disclose vacuum evacuation systems.
Yamazui discloses vacuum evacuation systems ([0056], pump).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Kobayashi with the vacuum evacuation systems taught by Yamazui in order to keep the system at a predetermined pressure for better efficiency (Yamazui; [0056]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 30, wherein said target (Kobayashi; Fig. 2b, anode) is a Cr target (Kobayashi; Pg. 211, Col. 2., Paragraph 1, Cr target).
Regarding claim 3, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 2, wherein said monochromater crystal assembly (Kobayashi; Fig. 2b, crystal) consists of one kind of crystal selected from a group consisting of ionic crystals including LiF or NaCl and semiconductors including Ge, (Fig. 2b, Ge crystal), Si, or GaAS.
Regarding claim 8, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 30, wherein a reflection plane of said monochromater 
Regarding claim 10, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 30, wherein an electron is accelerated to 20-50keV (Kobayashi; Pg. 211, Col. 2., Paragraph 1, 20 keV) and focused to 100 micrometers or less (Kobayashi; Pg. 211, Col. 2., Paragraph 1, X-ray spot size of less than 100 micrometers) with said electron gun.
Regarding claim 24, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 10, wherein in said X-ray source (Kobayashi; Fig. 1, #1), the target (Kobayashi; Fig. 2b, anode) irradiated by said electron gun is a high speed-rotatable water-cooled anticathode (Kobayashi; Pg. 211, Col. 2., Paragraph 1, water cooled Cr target) and can keep the size of the X-ray source small (Kobayashi; Pg. 211, Col. 2., Paragraph 1, X-ray spot size of less than 100 micrometers).
Regarding claim 26, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 30, wherein an optical axis of said analyzer (Kobayashi; Fig. 1, Analyzer) is within an angle range of ±15 degrees (Kobayashi; Pg. 211, Col. 2, Paragraph 5, ±7 degrees) around the X axis direction (Kobayashi; Pg. 211, Col. 2, Paragraph 5, ±7 degrees).
Regarding claim 29, as best understood:

the spot of said X-rays (Kobayashi; Fig. 2b, X-ray spot on sample) on the sample elongatedly extends along a line substantially parallel to the Y axis (Kobayashi; Fig. 2b, X-ray spot on sample is parallel to the optical axis of the lens), and 
an aperture of a slit (Kobayashi; Pg. 211, Col. 2, paragraph 5, slit provided with an entrance slit) provided at the entrance of said analyzer (Kobayashi; Pg. 211, Col. 2, paragraph 5, slit provided with an entrance slit) is arranged parallel to a direction where said X-ray elongatedly extends (Kobayashi; Pg. 211, Col. 2, paragraph 5, slit is parallel to the elongated X-ray spot).
Regarding claim 31, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 30, wherein said monochromater crystal assembly (Kobayashi; Fig. 2b, crystal) consists of one kind of crystal selected from a group consisting of ionic crystals including LiF or NaCl and semiconductors including Ge, (Kobayashi; Fig. 2b, Ge crystal), Si, or GaAS.
Regarding claim 32, as best understood:
Kobayashi discloses a hard X-ray photoelectron spectroscopy apparatus comprising,
an X-ray source (Fig. 1, #1), 
an analyzer (Fig. 1, #3),
 a sample manipulator (Pg. 211, Col. 2, Paragraph 7, five axis goniometer), 
an analysis chamber (Pg. 211, Col. 2, Paragraph 7, analysis chamber), 

wherein said X-ray source (Fig. 1, #1) comprises
an electron gun (Fig. 2b, E-gun) which accelerates and focuses electrons, 
a target (Fig.2b, anode) which is irradiated with the electrons accelerated and focused by the electron gun to generate an X-rays,
a monochromater crystal assembly (Fig. 2b, Crystal), wherein the monochromater crystal assembly meets a Bragg condition of X-ray diffraction in X-Y plane to diffract/reflect (Pg. 211, Paragraph 1, lines 1-10, X-ray is reflected by the crystal) and monochromatize the X-rays generated in said target and extract characteristic X-rays only (Pg. 211, Paragraph 1, lines 1-10, X-ray is monochromatized by the crystal), and an electron-beam-irradiation position on a target, center of the monochromater crystal assembly, and the sample are arranged on a Rowland circle to minimize focusing aberration to the sample, said monochromater crystal assembly has a toroidal surface (Fig. 2b, crystal has toroidal surface) in Z axial direction acquired by rotating said ellipse coming in contact with said Rowland circle (Fig. 2b, Rowland circle) around a straight-line connecting (Fig. 2b, Rowland circle connected to irradiation position and anode) the electron-beam-irradiation position on said target (Fig. 2b, anode) and the center of the sample (Fig. 2b, Sample), and
a vacuum vessel (Fig. 1 and Fig. 2a, X-ray source in container) for installing the X-ray source (Fig. 1 and Fig. 2a, X-ray source in container), 

wherein said Rowland circle (Fig. 2b, Rowland circle orthogonal to sample) is located to be orthogonal to the surface of the sample (Fig. 2b, Rowland circle orthogonal to the sample), 
wherein an optical axis of said analyzer (Pg. 211, Col. 2, paragraph 5, angle range of the analyzer) is placed to be perpendicular to an incident direction the X-rays or within a range of ±36 degree angle in a X-Y plane (Pg. 211, Col. 2, paragraph 5, angle range of the analyzer) and within a range of ±49 degree angle in a X-Z plane (Pg. 211, Col. 2, paragraph 5, angle range of the analyzer), 
wherein the sample (Fig. 2b, sample) is located such that said X-rays diffracted and reflected by a reflection surface of the monochromater crystal assembly (Fig.2b, crystal) focus on a surface of said sample (Fig. 2b, X-ray reflected from the crystal is focused on to the sample)  and are obliquely incident on the surface of said sample (Fig. 2b, X-rays are incident on surface of the sample), so that a spot of said X-rays on the sample (Fig. 2b, X-ray spot parallel) elongatedly extends along a line substantially parallel to Y axis (Fig. 2b, X-ray spot parallel), and 
wherein an aperture of a slit provided at an entrance of said analyzer is arranged in parallel to a direction where said X-ray spot on the sample surface elongatedly extends (Pg. 211, Col. 2, paragraph 5, slit is parallel to the elongated X-rays).
However, Kobayashi fails to disclose vacuum evacuation systems.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Kobayashi with the vacuum evacuation systems taught by Yamazui in order to keep the system at a predetermined pressure for better efficiency (Yamazui; [0056]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 33, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 32, wherein said target (Kobayashi; Fig. 2b, anode) is a Cr target (Kobayashi; Pg. 211, Col. 2., Paragraph 1, Cr target).
Regarding claim 34, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 33, wherein said monochromater crystal assembly (Kobayashi; Fig. 2b, crystal) consists of one kind of crystal selected from a group consisting of ionic crystals including LiF or NaCl and semiconductors including Ge, (Fig. 2b, Ge crystal), Si, or GaAS.
Regarding claim 35, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 32, wherein said monochromater crystal assembly (Kobayashi; Fig. 2b, crystal) consists of one kind of crystal selected from a group consisting of ionic crystals including LiF or NaCl and semiconductors including Ge, (Fig. 2b, Ge crystal), Si, or GaAS.
Regarding claim 36, as best understood:

Regarding claim 37, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 32, wherein an electron is accelerated to 20-50keV (Kobayashi; Pg. 211, Col. 2., Paragraph 1, 20 keV) and focused to 100 micrometers or less (Kobayashi; Pg. 211, Col. 2., Paragraph 1, X-ray spot size of less than 100 micrometers) with said electron gun.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (“Development of a laboratory system hard X-ray photoelectron spectroscopy and its application”) in view of Yamazui (U.S. 2013/0016813), as applied to claim 30, and further in view of  Gertsenshteyn (U.S. 2007/0025512).
Regarding claim 27, as best understood:
The combination of Kobayashi and Yamazui discloses the hard X-ray photoelectron spectroscopy apparatus according to claim 30, wherein the monochromater crystal (Kobayashi; Fig. 2b, Crystal) has a toroidal surface (Kobayashi; Fig. 2b, crystal has toroidal surface), said ellipse (Kobayashi; Fig. 2b, elliptically bent crystal) having a focus (Kobayashi; Fig. 2b, directions where X-rays are incident and are reflected) located on each of the electron-beam-irradiation positions (Kobayashi; Fig. 2b, directions where X-rays are incident and are reflected) on said target (Kobayashi; Fig. 2b, multi-anode) and the sample (Kobayashi; Fig. 2b, sample), said ellipse contacting with said Rowland circle in the center of the crystals, said ellipse 
However, the combination of Kobayashi and Yamazui fails to disclose a toroidal surface around a straight line connecting two foci of the ellipse.
Gertsenshteyn teaches a toroidal surface around a straight line connecting two foci of the ellipse ([0079], two foci).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to modify the system of Kobayashi and Yamazui with the ellipse taught by Gertsenshteyn. One would have been motivated to make such modification in order to increase the accuracy of the positioning of the X-ray spot. Therefore, it would have been obvious to modify the system of Kobayashi and Yamazui with the ellipse taught by Gertsenshteyn to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (U.S. 2006/0169893)- X-ray photoelectron spectroscopy with components arranged around a circle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884